Case 3:19-cv-07595-CRB Document 2 Filed 11/18/19 Page 1 of 1
CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS

JS-CAND 44 (Rev. 06/17)

 

DEFENDANTS

. : CEVA Logistics U.S., Inc., Tesla, Inc., and Randstad Inhouse Services, LLC, et al.
Jackie Price

(b) County of Residence of First Listed Plaintiff San Jose, California
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attomeys (/f Known) . . .
Conor Dale, Jackson Lewis, P.C., 50 California St., 9th Floor, San

Francisco CA, 94111, (415) 394-9400

Cc). orneys (Firm Name, Address, and Telephope Number)
Nei Benpanin! énjamin Law roup, P.C., 1290 B St.,

Suite 314, Hayward, CA 94541, (510) 897-9965

 

 

 

 

 

  

 

 

 

“130 Miller Act
140 Negotiable Instrument

150 Recovery of
Overpayment Of
Veteran’s Benefits

151 Medicare Act

152 Recovery of Defaulted
Student Loans (Excludes
Veterans)

153 Recovery of
Overpayment

of Veteran’s Benefits

160 Stockholders’ Suits
190 Other Contract
195 Contract Product Liability
‘196 Franchise

REAL PROPERTY.)

“210 Land Condemnation

220 Foreclosure
230 Rent Lease & Ejectment
240 Torts to Land
245 Tort Product Liability
290 All Other Real Property

315 Airplane Product Liability

320 Assault, Libel & Slander

330 Federal Employers’
Liability

340 Marine
345 Marine Product Liability
“350 Motor Vehicle

355 Motor Vehicle Product
Liability

360 Other Personal Injury

362 Personal Injury -Medical
Malpractice

Liability

367 Health Care/
Pharmaceutical Personal
Injury Product Liability

368 Asbestos Personal Injury
Product Liability

PERSONAL PROPERTY

370 Other Fraud

371 Truth in Lending

380 Other Personal Property
Damage

385 Property Damage Product
Liability

690 Other

§ 157

 

 

790 Other Labor Litigation

791 Employee Retirement
Income Security Act

 

LABOR - PROPERTY RIGHTS
710 Fair Labor Standards Act 820 Copyrights
720 Labor/Management 830 Patent
Relations 835 Patent—Abbreviated New
740 Railway Labor Act Drug Application
751 Family and Medical 840 Trademark
Leave Act "SOCIAL SECURITY

 

 

IMMIGRATION

 

 

462 Naturalization
Application

 

 

CIVIL RIGHTS: PRISONER PETITIONS
440 Other Civil Rights HABEAS CORPUS
441 Voting 463 Alien Detainee

% 442 Employment

443 Housing/
Accommodations

445 Amer, w/Disabilities~
Employment

446 Amer, w/Disabilities—Other
448 Education

 

510 Motions to Vacate
Sentence

530 General

535 Death Penalty
OTHER

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

$60 Civil Detainee—
Conditions of

465 Other Immigration
Actions

 

861 HIA (1395ff)

862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XVI

865 RSI (405(g))

 

FEDERAL TAX SUITS: :

 

 

870 Taxes (U.S. Plaintiff or
Defendant)

871 IRS-Third Party 26 USC
§ 7609

 

IL. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
saint ; PTF DEF PTF DEF
1 U.S. Government Plaintiff 3 LS Goeennent Not a Party) Citizen of This State x! 1 Incorporated or Principal Place 4 4
of Business In This State
USSG + Defendant X4  Diversit Citizen of Another State 2 x2 Incorporated and Principal Place 5) x5
.S, Government Defendan iversi : .
(Indicate Citizenship of Parties in tem IH) . of Business In Another State
Citizen or Subject of a 3 3 Foreign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
CONTRACT Q “TORTS RORFEITURE/PENALTY BANKRUPTCY. OTHER STATUTES

110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure of | 422 Appeal 28 USC § 158 375 False Claims Act

120 Marine 310 Airplane 365 Personal Injury ~ Product Property 21 USC § 881 423 Withdrawal 28 USC 376 Qui Tam (31 USC

§ 3729(a))
400 State Reapportionment
410 Antitrust
430 Banks and Banking
450 Commerce
460 Deportation

470 Racketeer Influenced &
Corrupt Organizations

480 Consumer Credit
490 Cable/Sat TV

850 Securities/Commodities/
Exchange

890 Other Statutory Actions
891 Agricultural Acts
893 Environmental Matters

895 Freedom of Information
Act

* 896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of State
Statutes

 

 

 

 

 

 

Confinement
V. ORIGIN (Place an “X” in One Box Only)
1 Original X2 Removed from 3. Remanded from 4 Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District (specify) Litigation~Transfer Litigation—Direct File
VI CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
ACTION 28 U.S.C. Sec, 1332(a), 1441(a), 1446
Brief description of cause: os / /
Plaintiff alleges Defendants discriminated against him and harassed him
VII REQUESTEDIN —> CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. JURY DEMAND: X Yes No
VIII. RELATED CASE(S), JUDGE ~ DOCKET NUMBER
IF ANY (See instructions):
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) x SAN FRANCISCO/OAKLAND SAN JOSE EUREKA-MCKINLEYVILLE
DATE 11/18/2019 /s/ Conor J. Dale

SIGNATURE OF ATTORNEY OF RECORD
